Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 1/12/22.  Claims 3, 16 and 26 have been amended. Claims 18-23 have been cancelled. Claim 28 has been added. Claims 1-17 and 24-28 are pending.
2.	Applicants' arguments filed 1/12/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 is a dependent claim, but it is unclear which independent claim it depends on.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al (US 20180246934 A1, hereinafter “Arye”) in view of Bruno et al (U.S. 20110313999 A1 hereinafter, “Bruno”).
9.	With respect to claim 1,
Arye discloses a method comprising:
	storing, on persistent storage, statistics that reflect a particular state of a database (Arye [0034], [0044], [0044], [0058] – [0061], [0064], [0095] and Fig. 4A e.g. [0034] The database system splits the hypertable into chunks.  Each chunk stores a subset of records of the hypertable.  ranges – minimum value, maximum value [0044] A chunk is associated with a set of values corresponding to each dimension attribute.  For example, a hypertable may have two dimension attributes d1 and d2.  For a given chunk C1, the dimension attribute d1 is associated with a set of values S1 and the dimension attribute d2 is associated with a set of values S2.  Accordingly, each record stored in the chunk C1 has a dimension attribute value that maps to a value in the set of values corresponding to the dimension attribute. Also assume that time is a dimension attribute and a chunk is associated with a range of time [0:00:00-11:59:59.999]. [0060] The database system 110 stores in the metadata store 140, metadata 155 describing the chunk.  The metadata for a chunk includes information associating the chunk with the hypertable.  Other type of metadata describing the chunk includes a name of the chunk, the various sets of values of the dimension attributes (for example, time ranges for the time attribute, and so on), information describing constraints and indexes for the chunk, and so on.  The database system 110 may store other metadata associated with the chunk, e.g., access statistics and data distribution statistics to aid query planning. [0061] Accordingly, when creating a chunk, the chunk creation module 450 may also create structures such as indexes for the chunk and update metadata to specify constraints, foreign key relationships, and any other policy configurations for the chunk.  Examples of constraints defined for a chunk include UNIQUE, NOT NULL, CHECK CONSTRAINT (i.e., timestamp between range), FOREIGN KEY, and EXCLUSION constraints. [0095] Metadata stored about each chunk may specify, among other things, the range of time and any other partitioning key(s) associated with a particular chunk [as storing, on persistent storage, statistics (e.g. existing chunk time ranges) that reflect a particular state of a database]);  
	receiving, at a database server, a Data Manipulation Language (DML) command (Arye [0070], [0073] and Fig. 5 e.g. INSERT query – insert new records into chunks in the database/hypertable; see Brown (US 20030093408 A1) [0040] DML statements are statements that manipulate data, such as the COMMIT statement (to make permanent all changes since the beginning of a transaction), DELETE statement (to remove rows from a table), INSERT statement (to add a new row to a table), SELECT statement (to perform a query by selecting rows and columns from one or more tables), UPDATE statement (to change data in a table), and so forth);  
	in response to the DML command: 
		making one or more changes to data stored in the database (Arye [0067] – [0070], [0073] and Fig. 5 e.g. inserting one or more records into chunks in the database/hypertable, creating a new chunk with the time range of the newly inserted records and/or modifying the existing ranges of an existing chunk; see Brown (US 20030093408 A1) [0040] DML statements are statements that manipulate data [as changes to data], such as the COMMIT statement (to make permanent all changes since the beginning of a transaction), DELETE statement (to remove rows from a table), INSERT statement (to add a new row to a table), SELECT statement (to perform a query by selecting rows and columns from one or more tables), UPDATE statement (to change data in a table), and so forth);
		generating one or more delta statistics that reflect how the one or more changes affect the statistics (Arye [0067] – [0070], [0073] and Fig. 5 e.g. inserting one or more records into chunks in the database/hypertable, creating a new chunk with the time range of the newly inserted records and/or modifying the existing ranges of an existing chunk [as generating one or more delta statistics (e.g. the time attribute/range of the newly inserted record) that reflect how the one or more changes affect the statistics (e.g. Metadata is updated for the newly created chunk time ranges and/or the time ranges of an existing chunk is modified)]);  and 
		storing the one or more delta statistics in volatile memory of the database server (Arye [0034], [0044], [0044], [0057] – [0061], [0066], [0095] and Fig. 4A e.g. [0057] A query or database query may represent a request to read data (e.g., SELECT statements in SQL) or modify data (e.g., INSERT, UPDATE, and DELETE statements in SQL) from the database. [0066] The chunk management module 170 identifies the storage medium for storing the new chunk and accesses properties of the storage medium, for example, properties describing a rate of access of data stored on the storage medium … Certain storage mediums, e.g., solid-state drives (SSDs) and random-access memory (RAM), can handle random reads much better than spinning hard disk drives (HDDs) [as storing the one or more delta statistics (e.g. the time attribute/range of the newly inserted record in the newly created chunk) in volatile memory (e.g. RAM) of the database server]), 
	generating one or more on-the-fly statistics based on the statistics on the persistent storage and the one or more delta statistics (Arye [0067] - [0070], [0073], [0158] and Fig. 4A e.g. [0067] Each chunk is represented by a start and end time (defining its interval).  The creation of the new chunk at insert time can happen in a variety of ways: before inserting the rows (the query planner 425 decides that the existing chunk is too full already, and creates a new chunk to insert into); after inserting the rows into the chunk; or in the middle of inserting the rows (e.g., the query planner 425 decides the chunk only has space for a subset of the rows, so the subset is inserted into the current chunk and the remainder of the set is inserted into a newly created chunk). [0068] Then the system creates a new chunk when needed, e.g., when new data is to be inserted to a time interval that does not yet exist.  In another embodiment, rather than overlap the time intervals of the first and second chunk, the first chunk's end time is modified when the second chunk is created so that they remain disjoint and their time intervals can be strictly ordered. [0070] The chunk creation module 450 may adjust chunk boundaries based on various criteria, some of which may be conflicting.  As an example, consider that the database system has one chunk with a time interval that ends at 3 am, and another chunk from noon to the following midnight.  The database system may next receive a request to insert a record having a time attribute value of 4 am.  Even if the chunk creation module 450 may be creating chunks with a time range spanning 12 hours, in this scenario, the chunk creation module 450 may create a new chunk spanning only a 9 hour time interval from 3 am to noon in order to enforce disjointness.  In some embodiments, the chunk management module 170 determines after a chunk is created that the ranges (or set of values) of the chunk are likely to overlap other chunks created.  In these embodiments, the chunk management module 170 modifies the existing ranges of the chunk to ensure that the ranges are disjoint from other chunks [as generating one or more on-the-fly statistics (e.g. updating metadata for the newly created chunk time ranges and/or modifying the existing ranges of an existing chunk, updating metadata for the modified chunk) based on the statistics (e.g. existing chunk time range) on the persistent storage and the one or more delta statistics (e.g. the time attribute/range of the newly inserted record)]); and 
	selecting a particular query plan, based at least in part on the on-the-fly statistics (Arye [0055], [0058], [0060], [0096], [0149], [0160] and Fig. 5 e.g. [0058] The query optimizer 430 performs transformation of the query, for example, by rewriting portions of the query to improve the execution of the query.  The query planner takes this machine-readable representation of the query, which is typically declarative in nature, and generates a plan specifying how the query should be executed against the stored data, which may be stored in memory (e.g., RAM, PCM) and/or on some type of non-volatile storage media (e.g., flash SSD, HDD).  [0060] The database system 110 may store other metadata associated with the chunk, e.g., access statistics and data distribution statistics to aid query planning. [0096] Furthermore, the query planner 425 may change the query execution or plan depending on the properties of the location that stores them (e.g., type of disk or node).  [0149] In some embodiments, the database system continues to insert records into a chunk that was created before reconfiguration time T even if the insert request arrives after reconfiguration time T so long as the time attribute of the record corresponds to the time range for the chunk.  In other embodiments, the database system modifies an existing chunk that was created according to the first partitioning policy P1 so as to reduce the time range (if necessary) to correspond to the latest record inserted into the chunk.  For example, if the insert request's arrival time is 5:30 am and the chunk's current time range is until noon, the database system identifies the record with the highest value for its time attribute in that chunk.  Assuming that the record with the highest time value in that chunk has a time of 5:45 am, the database system modifies the end of the chunk's time range to a time greater than or equal to 5:45 am, for example, 6 am.  Subsequently, if the database system receives a record at time greater than 6 am, the database system creates a new chunk according to the new partitioning policy P2 starting at 6 am. [0160] Common queries to time-series data include (i) slicing across time for a given object (e.g., device id), slicing across many objects for a given time interval, or (iii) querying the last reported data records across (a subset of) all objects or some other distinct object label.  While users perform these queries as if interacting with a single hypertable, the database system leverages internally-managed metadata to only query those chunks that may possibly satisfy the query predicate.  By aggressively pruning many chunks and servers to contact in its query plan--or during execution, when the system may have additional information--the database system improves both query latency and throughput);  
wherein the method is performed by one or more computing devices.
Although Arye substantially teaches the claimed invention, Arye does not explicitly indicate from among a plurality of candidate query plans for a subsequent database command.
Bruno teaches the limitations by stating selecting a particular query plan, from among a plurality of candidate query plans for a subsequent database command, based at least in part on the on-the-fly statistics (Bruno [0075] – [0078] e.g. [0075] The range 84 defined by the lower boundary and the current upper boundary is then added to the range set. [0076] defined by the lower boundary value and the current upper boundary value, is added to the range set 200 of values for the specified attribute 16 that partition the records 18 of the relation 14 for an iteration of the parameterized operator 22. [0078] In view of these techniques for establishing ranges 84 of a parameterized operator 22, various embodiments may implement the third exemplary technique to evaluate candidate query plans 92 that utilize parameterized spool operators 76 and parameterized scan operators 78.  In particular, a device 132 implementing the techniques presented herein (such as a relational database server 44) may, upon generating a candidate query plan 92, further generate a parameterized spooled candidate query plan, which parameterizes the operator 22 of the candidate query plan 92 upon an attribute 16 of a relation 14 utilized by the operator 22.  The parameterized spooled candidate query plan may be generated by identifying at least two ranges 84 over the attribute 16 of the relation 14 (e.g., by using the techniques presented in FIGS. 11-12); inserting, before the operator 22, an output spool operator that is parameterized over the attribute 16 on the selected ranges 84; and inserting, after the operator 22, an input spool operator that is also parameterized on the selected ranges 84 over the attribute 16.  The costs of this parameterized spooled candidate query plan may then be estimated, and the candidate query plan store 136 may be updated accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Arye and Bruno, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
10.	Claim 24 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
11.	With respect to claim 28,
	Arye further discloses wherein generating one or more delta statistics includes generating a delta statistic for at least one of a maximum value in a column of a table or a minimum value of a column of a table (Arye [0044] – [0048], [0164] – [0165] and Fig. 2 e.g. ranges – minimum value, maximum value).

12.	Claims 2, 4-6, 8, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arye in view of Bruno, and further in view of Desai et al (U.S. 20170031987 A1 hereinafter, “Desai”).
13.	With respect to claim 2,
Although Arye and Bruno combination substantially teaches the claimed invention, they do not explicitly indicate wherein generating the one or more delta statistics comprises:
	selecting a sample of items inserted by the DML command; and
generating the one or more delta statistics based on the sample of items.
Desai teaches the limitations by stating
	selecting a sample of items inserted by the DML command;  and
generating the one or more delta statistics based on the sample of items (Desai [0013] – [0017], [0037] – [0038], [0042] e.g. a the collected statistics may be more accurate since the statistics collected are not collected just through a sampling of rows, but are collected through all of the rows in the table; insert operations on millions of rows).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Arye, Bruno and Desai, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
14.	With respect to claim 4,
	Desai further discloses
	the statistics that reflect the particular state of the database are stored in one or more dictionary tables on the persistent storage;  and
	the particular state is a latest-refresh-time of the statistics (Desai [0004] e.g. [0004] The method may further include determining if a plurality of table statistics [as one or more dictionary tables] associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period).
15.	With respect to claim 5,
	Desai further discloses
	the one or more on-the-fly statistics correspond to a first subset of statistics that are stored on the persistent storage;
	the method further comprises, for each statistic of a second subset of statistics that are stored on the persistent storage, refreshing the statistic by causing the database server to invoke a background-executing statistics-gathering operation (Desai [0017] e.g. may automatically run the statistics collection on that whole table in the background).
16.	With respect to claim 6,
	Desai further discloses wherein the background-executing statistics-gathering operation is invoked by the database server based on elapse of fixed-time intervals (Desai [0004] e.g. pre-defined time-period).
17.	With respect to claim 8,
	Desai further discloses wherein the background-executing statistics-gathering operation is invoked by the database server based on the second subset of statistics exceeding a staleness threshold relative to a particular database object (Desai [0004], [0014] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query.  However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).
18.	With respect to claim 26,
	Arye further discloses
	the statistics stored on the persistent storage include a first set of one or more statistics and a second set of one or more statistics (Arye [0044] – [0048], [0164] – [0165] and Fig. 2);
	the step of generating the one or more delta statistics is performed for statistics that belong to the first set of one or more statistics (Arye [0158] and Fig. 4A e.g. [0158] Because chunks are right-sized to servers, and thus the database system does not build massive single tables, the database system avoids or reduces swapping its indexes to disks for recent time intervals (where most writes typically occur).  This occurs because the database system maintains indexes local to each chunk; when inserting new records into a chunk, only that chunks' (smaller) indexes need to be updated, rather than a giant index built across all the hypertable's data.  Thus, for chunks associated with recent time intervals that are regularly accessed, particularly if the chunks are sized purposefully, the chunks' indexes can be maintained in memory).
	Desai further discloses the method further comprises for each statistic of the second set of one or more statistics, refreshing the statistic by causing the database server to invoke a background-executing statistics-gathering operation (Desai [0017] e.g. may automatically run the statistics collection on that whole table in the background); and
	the background-executing statistics-gathering operation is invoked by the database server based on the first set of one or more statistics exceeding a staleness threshold relative to a particular database object in the database (Desai [0004], [0014] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query.  However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).
19.	Claim 25 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

20.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arye in view of Bruno, and further in view of Simitsis et al (U.S. 20140303933 A1 hereinafter, “Simitsis”).
21.	With respect to claim 10,
Although Arye and Bruno combination substantially teaches the claimed invention, they do not explicitly indicate using a prediction mechanism, based on:
	values generated on-the-fly for the one or more predictor statistics; and
	a history of values of the one or more predictor statistics and particular statistic.
Simitsis teaches the limitations by stating using a prediction mechanism, based on:
	values generated on-the-fly for the one or more predictor statistics; and
	a history of values of the one or more predictor statistics and particular statistic (Simitsis [0022] e.g. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Arye, Bruno and Simitsis, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
22.	With respect to claim 11,
	Bruno further discloses wherein the prediction mechanism is a trained machine learning engine (Bruno [0090] e.g. The information about actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20).
23.	With respect to claim 12,
	Arye further discloses wherein the particular statistic is number of distinct values of a particular column of a particular table (Arye [0047], [0162] e.g. [0047] each corresponding to a distinct dimension attribute, i.e., H(v1, v2, .  . . ); [0162] the database system records information about every distinct (different) value for that field in the database (e.g., the latest row, chunk, or time interval to which it belongs)).
24.	With respect to claim 13,
	Simitsis further discloses the step of training the trained machine learning engine to predict the particular statistic by training the trained machine learning engine with the history of values of the one or more predictor statistics and particular statistic (Simitsis [0022], [0040] e.g. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction. [0040] machine learning).

25.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arye in view of Bruno and Simitsis, and further in view of Desai.
26.	With respect to claim 14,
Although Arye, Bruno and Simitsis combination substantially teaches the claimed invention, they do not explicitly indicate
	selecting the particular column as a column for which the number of distinct values is to be predicted; 
wherein selecting the particular column is based, at least in part, on a degree to which the number of distinct values for the column is prone to change over time, as indicated by historical data associated with the particular column.
Desai teaches the limitations by stating
	selecting the particular column as a column for which the number of distinct values is to be predicted; 
wherein selecting the particular column is based, at least in part, on a degree to which the number of distinct values for the column is prone to change over time, as indicated by historical data associated with the particular column (Desai [0014] e.g. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query. However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Arye, Bruno, Simitsis and Desai, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
27.	With respect to claim 15,
	Desai further discloses
	the prediction mechanism uses a prediction model;  and
	the method further comprises maintaining the prediction model using background processes either during maintenance windows or using high frequency statistics processes (Desai [0017], [0042] e.g. [0017] may automatically run the statistics collection on that whole table in the background. [0042] However, according to at least one implementation of the present embodiment, if there is DML/SQL statement which is resulting in the FULL table scan and requires to pull all the datapages to the bufferpool, the present embodiment may leverage the cost incurred in pulling these datapages by updating table statistics instead of waiting for the regularly-scheduled maintenance windows). 
28.	With respect to claim 16,
	Desai further discloses
the prediction mechanism uses a prediction model; andthe method further comprises, once the prediction model is created, refreshing the model based on an amount of new statistics points that have been gathered since a last model creation time associated with the prediction model (Desai [0038] e.g. [0038] However, if it is determined at 206 that the statistics are stale or earlier statistics collected were on a sampling of rows, then the method continues to step 208 to initiate a background statistics collection on the whole table).
29.	With respect to claim 17,
	Desai further discloses 
the prediction mechanism uses a prediction model to predict number of distinct values for a particular column; and
	the method further comprises:
	prior to receiving a particular query:
	using the prediction model the predict number of distinct values for the particular column;
	storing the predicted number of distinct values for the particular column; and
	after receiving the particular query, using the stored predicted number of distinct values for the particular column to process the particular query (Desai [0014] e.g. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query. However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).

Allowable Subject Matter
30.	Claims 3, 7, 9 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
31.	On pages 9-11, Applicant alleges Arye fails to disclose "in response to the DML command: ... generating one or more delta statistics that reflect how the one or more changes affect the statistics."
	Examiner disagrees because:
As stated in Arye [0067] – [0070], [0073], a new chunk is created in response to INSERT query [as DML command] to store newly inserted records, wherein the chunk is associated with the time range [as generating one or more delta statistics] of the newly inserted records. Metadata is updated for the newly created chunk time ranges and/or the time ranges of an existing chunk is modified [as affect the statistics] in response to the INSERT query.
The disclosure reasonably describe the argued limitation of "in response to the DML command: ... generating one or more delta statistics that reflect how the one or more changes affect the statistics".

32.	On pages 11-13, Applicant alleges Arye fails to disclose "storing the one or more delta statistics in volatile memory of the database server."
	Examiner disagrees because:
As stated in Arye [0066] – [0070], [0073], a new chunk is created in response to INSERT query to store newly inserted records, wherein the chunk is associated with the time range [as the one or more delta statistics] of the newly inserted records. The newly created chunk is stored in a random-access memory (RAM) [as volatile memory].
The disclosure reasonably describe the argued limitation of "storing the one or more delta statistics in volatile memory of the database server".

33.	On page 13, Applicant alleges Arye fails to disclose "generating one or more on-the-fly statistics based on the statistics on the persistent storage and the one or more delta statistics."
	Examiner disagrees because:
As stated in Arye [0067] – [0070], [0073], a new chunk is created in response to INSERT query to store newly inserted records, wherein the chunk is associated with the time range [as delta statistics] of the newly inserted records. Metadata of the newly created chunk time ranges [as the statistics] is updated [as generating one or more on-the-fly statistics] in response to the INSERT query.
The disclosure reasonably describe the argued limitation of "generating one or more on-the-fly statistics based on the statistics on the persistent storage and the one or more delta statistics".

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 26, 2022